DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The objections to the drawings are withdrawn in light of the replacement drawings.

Specification
	The objections to the specification are withdrawn in light of the amended specification.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:
Regarding claim 13, “the electrohydraulic or electrohydraulic adjusting arm” should be “the electromechanical or electrohydraulic adjusting arm”.
Regarding claim 19, “a two-dimension code” should be “a two-dimensional code”.
Appropriate correction is required.

Claim Interpretation
The following 35 U.S.C. § 112(f) interpretations are withdrawn in light of the amended claims:
The term “control means” has been amended to “controller”;
The term “basic component” has not been amended, in light of the structure in new claim 20;
The term “holding device” has not been amended, in light of the structure in amended claim 18;
The term “electromechanical or electrohydraulic adjusting means” has been amended to “electromechanical or electrohydraulic adjusting arm”; and,
The term “electrohydraulic adjusting means” has been amended to “electromechanical or electrohydraulic adjusting arm”.
All terms will be examined under broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. § 112(a) for claims 4-5 for the phrase “plug connections” has been withdrawn in light of Applicant Remarks.
Due to the implicitly electronic reading of a barcode, two-dimensional code such as a QR code, or an RFID tag, as well as the use of control software, the “control means” of the specification is electronic in nature as is specified in the Applicant Remarks. However, the specification as filed also does not disclose the hardware, software, or algorithms used to control the claimed invention. To clarify the issue, Applicant has provided in the Applicant Remarks a statement that “a control means includes a controller or microprocessor and control software for performing the required tasks”. The rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) are withdrawn in light of Applicant Remarks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”).
Regarding claim 1, Sartorius Stedim Biotech GmbH discloses a device arrangement (pg. 9) comprising: a central operating module (pg. 1, “Central Operating Module (COM)” and pg. 9, element 1) which includes a controller executing control software (pg. 10), and each of a plurality of process components (pg. 9, Fig. 1-1, pumps, filters, tubing, and sensors).
Regarding the limitation “for performing at least one unit operation in a biopharmaceutical process”, a preamble merely indicates the intended use of the apparatus and 
Regarding the limitation “which are essential for performing the at least one unit operation are pre-assembled on the process plate” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Sartorius Stedim Biotech GmbH does not disclose the limitation of “a process plate attached to and extending vertically with respect to the central operating module”, however, Future Health Concepts discloses a vertically extending process plate (pg. 1, image of pegboard).
In the analogous art of metal, medical-grade pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH with the process plate of Future Health Concepts in order to be able to mount heavy medical instrumentation on the process plate via hooks or holders.
Regarding the limitation “each of a plurality of process components which are essential for performing the at least one unit operation are pre-assembled on the process plate” regardless of whether the process component is pre-assembled on the process plate or not, the prior art teaches all the structural limitations. In addition, regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Sartorius Stedim Biotech GmbH would be fully capable of operating in this manner given the teachings of all the structural limitations. 
claim 2, Sartorius Stedim Biotech GmbH discloses that the pre-assembled process components (pg. 9, Fig. 1-1, pumps, filters, tubing, and sensors) are single-use components (pg. 9, “Recirculation Pump with Single-use pump chamber”).
	In addition, regarding the limitation “single-use components”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 3, Sartorius Stedim Biotech GmbH discloses that the pre-assembled process components include at least one of a hose line (pg. 9, Fig. 1-1), a filter (annotated pg. 9, Fig. 1-1, above), or a sensor (pg. 9, Fig. 1-1, elements 14).
Future Health Concepts discloses the same process plate (pg. 1, image of pegboard).
Regarding the limitation “mounted on the same process plate” it would have been obvious to one skilled in the art before the effective filing date to modify the arrangement of the process components to be on the same process plate in order for easy access to all components from one side of the process plate.
Regarding claim 4, Sartorius Stedim Biotech GmbH discloses the central operating module (pg. 1, “Central Operating Module (COM)” and pg. 9, element 1).
Sartorius Stedim Biotech GmbH does not disclose that the process plate is adapted to be mounted to the central operating module by one or more plug connections.
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
Regarding the limitation “that the process plate is adapted to be mounted to the central operating module by one or more plug connections”, it would have been obvious to one skilled in the art before the effective filing date to modify the operating module with assorted hardware 
It would have been obvious to one skilled in the art before the effective filing date to modify the operating module of Sartorius Stedim Biotech GmbH with plug connections such as metal dowel pins so that the process plate could be mounted onto the bottom trolley portion of the operating module. This would make the process plate easily transportable. These metal dowel pins could even be integrated into the design of the operating module, and absent unexpected results, integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Regarding claim 5, Sartorius Stedim Biotech GmbH does not disclose that the one or more plug connections define a specific position and orientation of the process plate.
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
Regarding the limitation “one or more plug connections define a specific position and orientation of the process plate”, it would have been obvious to one skilled in the art before the effective filing date to modify the position of a plug connection in order to have a variety of different options on location of the process plate. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) applied to claims 1-5 above, further in view of Zavattieri (US 2008/0222853).
Regarding claim 6, Sartorius Stedim Biotech GmbH does not disclose holders for fastening the process components on the process plate, the holders being adapted to be detachably mounted at different locations on the process plate.
Future Health Concepts discloses holders (pg. 2, hooks) for fastening components on the process plate (pg. 1, image of pegboard), the holders (pg. 2, hooks) being adapted to be detachably mounted at different locations on the process plate.
Assuming arguendo, that Future Health Concepts does not disclose holders for fastening components on the process plate, the holders being adapted to be detachably mounted at different locations on the process plate, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Future Health Concepts with the hose clamps of Zavattieri (Zavattieri, abstract) at different positions in order to promote ease of access of different tools at different height levels or locations on the operating module.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) as applied to claims 1-5 above, further in view of The Crafted Life (“DIY Rainbow Pegboard”).
Regarding claim 7, Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
Sartorius Stedim Biotech GmbH in view of Future Health Concepts does not disclose colored markings on the process plate.
The Crafted Life discloses colored markings on the process plate (image on pg. 1).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claims 1-5 above, in view of Fibus (US 4,118,085).
Regarding claim 8, Sartorius Stedim Biotech GmbH does not disclose that the process plate is foldable. 
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
Fibus discloses that the process plate is foldable (Figs. 1-2).
In the analogous art of folding pegboards, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH with the hinged pegboard process plate of Fibus in order to be able to compactly store or transport the process plate.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claims 1-5 above, in view of Baker (US 2013/0164103).
Regarding claim 9, Sartorius Stedim Biotech GmbH does not disclose that the process plate is provided with an identification that is linked to a specified configuration of the process plate.

Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH with the identification tag of Baker in order to identify the location and orientation of instrumentation (Baker, paragraph [0017]).
Regarding the limitation “which is linked to a specified configuration of the process plate”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 10, Sartorius Stedim Biotech GmbH discloses the controller (pg. 10 “Control System” and “microprocessor”); at least one basic component (pg. 9, element 7, feed pump); a process component (for hose line (pg. 9, Fig. 1-1), filter (annotated pg. 9, Fig. 1-1, above), sensor (pg. 9, Fig. 1-1, elements 14)); control software (pg. 10 “Software”); and the device arrangement (pg. 9).
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
Regarding the limitation that the controller is set up so as to automatically perform a comparison, on a basis of identification, between at least one basic component which is not pre-assembled on the process plate, and a process component, Baker’s robotic identification system would be able to differentiate between components (Baker, paragraphs [0015]-[0017]).
Regarding the limitation “at least one basic component of the device arrangement which is not pre-assembled on the process plate” regardless of whether the basic component is pre-assembled on the process plate or not, the prior art teaches all the structural limitations. In 
Regarding claim 19, Sartorius Stedim Biotech GmbH does not disclose that the identification is one of a barcode, a two-dimension code, or an RFID on the process plate.
Future Health Concepts discloses the process plate (pg. 1, image of pegboard).
Baker discloses the identification (paragraph [0015], “barcodes, RFIDs”) is one of a barcode, a two-dimension code, or an RFID (paragraph [0015], “barcodes, RFIDs”).
	Regarding claim 20, Sartorius Stedim Biotech GmbH discloses the at least one basic component (pg. 9, element 7, feed pump) is one of a pump (pg. 9, element 7, feed pump) or a motor.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) as applied to claims 1-5 above, further in view of Pucel (Pucel Product Catalog).
Regarding claim 11, Sartorius Stedim Biotech GmbH discloses a basic component (pg. 9, element 7, feed pump) of the device arrangement (see claim 1 rejection); a process component (for hose line (pg. 9, Fig. 1-1), filter (annotated pg. 9, Fig. 1-1, above), sensor (pg. 9, Fig. 1-1, elements 14)).
Sartorius Stedim Biotech GmbH does not disclose a holding device for holding a basic component of the device arrangement which is not pre-assembled on the process plate, the at 
Future Health Concepts discloses a process plate (pg. 1, image of pegboard) and a holding device (pg. 2, hooks).
Assuming arguendo, that Future Health Concepts does not disclose that holding devices are provided which are “adjustable such that the basic component can be brought into a position and orientation”, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Future Health Concepts with the shelving of Pucel (Pucel, pg. 37 compatible with portable carts of Pucel, pg. 56) that can adjust to different positions in order to promote ease of access of different tools at different height levels or locations on the operating module.
Regarding the limitation “for holding a basic component of the device arrangement”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “which is provided for connecting or linking the basic component to a process component mounted on the process plate”, Sartorius Stedim Biotech GmbH in view of Future Health Concepts discloses all claimed structural limitations and therefore would be able to perform in the manner claimed.
Regarding the limitation “a basic component of the device arrangement which is not pre-assembled on the process plate” regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection. It would have been obvious to one skilled in the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”) and Pucel (Pucel Product Catalog) as applied to claim 11 above, further in view of Hares (US 2016/0361123).
	Regarding claim 12, Sartorius Stedim Biotech GmbH does not disclose that an electromechanical or electrohydraulic adjusting arm is provided for adjusting the holding device.
	Hares discloses an electrohydraulic adjusting arm (paragraph [0072] “hydraulic pistons” and paragraph [0070] “gripper”).
	In the analogous art of surgical robotic arms, it would have been obvious to one skilled in the art before the effective filing date to modify the operating module of Sartorius Stedim Biotech GmbH with the electrohydraulic adjusting means of Hares in order to grip objects and place them in specific locations via computer control.
	Regarding the limitation “is provided for adjusting the holding device”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Assuming arguendo, that the limitation “is provided for adjusting the holding device” contains structural limitations, the shelving of Pucel (Pucel, pg. 37 compatible with portable carts of Pucel, pg. 56) satisfies the limitation of “the holding device”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of Future Health Concepts (“Peg Boards”), Pucel (Pucel Product Catalog), and Hares (US 2016/0361123) as applied to claim 12 above, further in view of Baker (US 2013/0164103).
Regarding claim 13, Sartorius Stedim Biotech GmbH discloses the controller (pg. 10 “Control System” and “microprocessor”);
Future Health Concepts discloses a process plate (pg. 1, image of pegboard).
Pucel discloses a holding device (shelving of pg. 37 compatible with portable carts of pg. 56).
Hares discloses an electrohydraulic adjusting arm (paragraph [0072] “hydraulic pistons”, paragraph [0070] “gripper”, and paragraph [0072] “executable by computer”).
Sartorius Stedim Biotech GmbH does not disclose an identification.
Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of modified Sartorius Stedim Biotech GmbH with the identification tag of Baker in order to identify the location and orientation of instrumentation (Baker, paragraph [0017]).
	Regarding the limitation “that the controller is set up such that it drives the electrohydraulic adjusting arm on a basis of an identification of the process plate such that the at least one holding device is automatically brought into an intended position and orientation”, Sartorius Stedim Biotech GmbH in view of Future Health Concepts, Pucel, Hares, and Baker .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claims 1-3 above, in view of Future Health Concepts (“Peg Boards”), Pucel (Pucel Product Catalog), and Baker (US 2013/0164103).
	Regarding claim 14, Sartorius Stedim Biotech GmbH discloses a basic component (pg. 9, element 7, feed pump) of the device arrangement (see claim 1 rejection) and the controller (pg. 10).
Future Health Concepts discloses a process plate (pg. 1, image of pegboard) and a replaceable holding device (pg. 2, hooks).
Assuming arguendo, that Future Health Concepts does not disclose a replaceable holding device, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate of Sartorius Stedim Biotech GmbH and Future Health Concepts with the shelving of Pucel (Pucel, pg. 37 compatible with portable carts of Pucel, pg. 56) in order to promote ease of access of different tools at different height levels or locations on the operating module.
Sartorius Stedim Biotech GmbH does not disclose an identification.
Baker discloses an identification (paragraph [0015], “barcodes, RFIDs”).
In the analogous art of robotic storage and retrieval of surgical instruments, it would have been obvious to one skilled in the art before the effective filing date to modify the process plate 
	Regarding the limitation “being adapted so as to recognize when it is necessary to replace a basic component of the device arrangement on a basis of an identification of the process plate and then to issue a note”, Sartorius Stedim Biotech GmbH in view of Future Health Concepts, Pucel, and Baker discloses all structural claims. In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the control means to issue a note, such as an electronic note or command prompt on a display to warn the user of the system of when maintenance is needed.
	Regarding the limitation “a basic component of the device arrangement which is not pre-assembled on the process plate”, regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection. It would have been obvious to one skilled in the art before the effective filing date to modify the basic component to be identified by an identification so that controller can use this information to know when to replace a basic component and issue a note. This would be helpful to warn the user of the system of when maintenance is needed.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claims 1-3 above, in view of Gu (CN 205662301) and Pucel (Pucel Product Catalog).
	Regarding claim 15, Sartorius Stedim Biotech GmbH discloses the central operating module (pg. 1, “Central Operating Module (COM)” and pg. 9, element 1); a basic component 
	Sartorius Stedim Biotech GmbH does not disclose a table or a carriage separate from the central operating module and having a rest supported by rollers to assist mounting and/or demounting of a holding device located on the rest along with a basic component held thereby to or from a frame of the device arrangement.
	Gu discloses a table or carriage (abstract, “lift platform”) separate from the central operating module and having rollers (Fig. 1, element 5).
	In the analogous art of transportation of items by hand-driven platforms, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the table or carriage of Gu in order to easily transport the basic components of the device arrangement close to the process plate and its components.
	Pucel discloses a holding device (shelving of pg. 37 compatible with portable carts of pg. 56).
	In the analogous art of shelving on portable carts, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with the holding device of Pucel in order to hold basic components on shelves.
	Regarding the limitation “a rest supported by rollers”, it would have been obvious to one skilled in the art before the effective filing date to modify the structure of the table or carriage of 
	Regarding the limitation “a holding device located on the rest”, it would have been obvious to one skilled in the art before the effective filing date to modify the structure of the table or carriage of Gu with the holding device of Pucel located on the rest in order to hold a basic component on a different cart. This would improve mobility of the holding device, as it could move independently from the central operating module.
	Regarding the limitation “to assist mounting and/or demounting of a holding device located on the rest along with a basic component held thereby to or from a frame of the device arrangement”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitation “a basic component of the device arrangement which is not pre-assembled on the process plate”, regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection. It would have been obvious to one skilled in the art before the effective filing date to modify the location of a holding device along with a basic component which is not pre-assembled on the process plate to mount or demount the holding device along with a basic component on a frame of the device arrangement. This would be helpful in assembling the correct, select components needed for the entire apparatus.
Regarding claim 16, Sartorius Stedim Biotech GmbH does not disclose that the rest is height-adjustable.
	Gu discloses that the rest (see claim 15 rejection) is height-adjustable (paragraph [0004], “different heights”). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) as applied to claims 1-3 above, in view of McCartney (US 2019/0077192).
Regarding claim 17, Sartorius Stedim Biotech GmbH does not disclose that a holding device configured as a board for holding a basic component of the device arrangement which is not pre-assembled on the process plate, the holding device being equipped with rollers.
McCartney discloses a holding device (Fig. 1) configured as a board (Fig. 1) equipped with rollers (Fig. 1).
Regarding the limitation “for holding a basic component of the device arrangement” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
In the analogous art of transportation by wheeled devices, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH with a board with rollers of McCartney in order to be able to move heavy and/or delicate items, such as a laboratory peristaltic pump.
Regarding the limitation “a basic component of the device arrangement which is not pre-assembled on the process plate”, regardless of whether the basic component of the device arrangement is pre-assembled on the process plate or not, the rejection has all the structural items needed to make an obviousness-type rejection. It would have been obvious to one skilled in the art before the effective filing date to modify the location of the holding device equipped with rollers for holding a basic component of the device arrangement to be helpful in transporting heavy and/or delicate items, such as a laboratory peristaltic pump.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sartorius Stedim Biotech GmbH (“FlexAct® UD Central Operating Module (COM)”) in view of McCartney (US 2019/0077192) as applied to claim 17 above, further in view of Chen (US 2013/0071052).
Regarding claim 18, Sartorius Stedim Biotech GmbH discloses the basic component (pg. 9, element 7, feed pump).
McCartney discloses the holding device (Fig. 1).
Sartorius Stedim Biotech GmbH in view of McCartney does not disclose that guide rails for the basic component and a slider by which the basic component can be automatically pushed against the guide rails.
Chen discloses that guide rails (abstract) and a slider (abstract) that can be automatically pushed against the guide rails (abstract, “a slider slidable along the guide rail”).
	In the analogous art of sliding rail devices, it would have been obvious to one skilled in the art before the effective filing date to modify the device arrangement of Sartorius Stedim Biotech GmbH in view of McCartney with the rollers, guide rail, and slider of Chen in order to move heavy components in a controlled fashion along a linear track.

Response to Arguments
	Regarding Applicant’s argument that a process plate is oriented vertically, this is readily apparent in the amended claim 1 and the drawings.
However, the current 35 U.S.C. § 103 rejection stands, as this vertical orientation is shown with the teachings of Future Health Concepts (Peg Boards). The motivation for usage of this vertical medical peg board is apparent in order to be able to mount heavy medical 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claim 2, in the pharmaceutical industry, a single-use component is often a plastic, pre-sterilized component. However, since the structure of a plastic, pre-sterilized component does not exclude the single usage of other materials (such as pre-sterilized metal pieces), it is unknown what structure this term actually includes. The only thing that can be determined is that the component has been used once and only once. This is an application of intended use of the component.
Regarding claim 3, the term “pre-assembled” is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made 
Regarding claim 4, plug connections are common in stores and are not inventive. Furthermore, the plug connection of the specification had previously not been described either in the drawings or the written description very well, resulting in the prior 112(a) rejection. For further clarification, provided by the Applicant Remarks, the term “plug connection” could be deemed a mechanical “snap-fitting”. A snap-fitting bracket for holding a standing divider, in this case the process plate of the instant invention would suffice for this claim limitation. Such a bracket or clamp or “foot” can be found with most workstation or cubicle dividers in an office supply store, or one could even be devised from a bracket found in a hardware store.
Regarding claim 5, one specific position and orientation is chosen from a variety of possible positions and orientations available to the plug connection (Fig. 1, element 19 of the replacement drawings) to hold the process plate (Fig. 1, element 18 of the replacement drawings) to the stainless steel trolley (Fig. 1, element 14 of the replacement drawings). It would be obvious to fix the plug connection to one specific position and orientation among the many possible available configurations so as to provide a process plate that can support the components. In fact, if the plug connections were available to be moved to or placed at different positions on the stainless steel trolley, many different configurations would be possible. This is the motivation behind the use of the phrase “in order to have a variety of different options on location of the process plate” as said in the Non-Final.
	Regarding claim 10, it is current Office policy to use the following language to claim a specific controller and its function (rather than a general computing or controlling device that can 

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799